Exhibit 10.33

AMENDMENT OF MORTGAGE AND SECURITY AGREEMENT

THIS AMENDMENT OF MORTGAGE AND SECURITY AGREEMENT (this “Amendment”), dated as
of the 3rd day of January, 2010 is made by KADANT INC., a Delaware corporation
(the “Mortgagor”), successor by merger to Kadant Web Systems, Inc., a
Massachusetts corporation (“KWSI”), and RBS CITIZENS, NATIONAL ASSOCIATION (the
“Mortgagee”), successor by merger to Citizens Bank of Massachusetts
(“Citizens”).

WHEREAS, KWSI executed that certain Mortgage and Security Agreement dated as of
May 4, 2006 to Citizens recorded with the Worcester District Registry of Deeds,
Book 38918, Page 254 covering real estate located at 35 Sword Street, Auburn,
Massachusetts (“the Mortgage”); and

WHEREAS, KWSI has merged into the Mortgagor pursuant to Delaware and
Massachusetts law and the Mortgagor has filed a Certificate of Merger with the
Secretary of the Commonwealth of Massachusetts and the Secretary of the State of
Delaware; and

WHEREAS, the Mortgagee and the Mortgagor wish to amend the Mortgage as set forth
below; and

WHEREAS, all capitalized terms used and not defined herein shall have the same
meaning set forth in the Mortgage.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Mortgagor and the Mortgagee agree as
follows:

1. The text following the heading “RECITALS” and preceding the heading “GRANTING
CLAUSE” on page 1 of the Mortgage is hereby deleted and the following
substituted therefor:

The Mortgagor has executed to the Mortgagee that certain Promissory Note in the
original principal amount of Ten Million Dollars ($10,000,000.00) dated as of
May 4, 2006 to the Mortgagee (together with all amendments, modifications,
replacements, renewals and extensions thereof, the “Note”).



--------------------------------------------------------------------------------

This Mortgage, the Note, and the other Mortgages (as defined in the Note)
together with all other documents or instruments previously, now or hereafter
executed by any of the Borrower or the Guarantors (as defined in the Note) in
favor of the Mortgagee in connection with the Loan (as defined below) or entered
into by any of the Borrower or the Guarantors and the Mortgagee in connection
with the Loan, including without limitation, interest rate swap agreements,
interest rate cap agreements, interest rate collar agreements and all other
agreements or arrangements designed to protect the Mortgagor against
fluctuations in interest rates or currency exchange rates, including any and all
extensions, renewals, amendments, modifications and supplements thereof, are
collectively referred to herein as the “Loan Documents.”

2. The first paragraph of the text following the heading “GRANTING CLAUSE” is
deleted and the following substituted therefor:

NOW, THEREFORE, in consideration of the Mortgagee’s making the loan that is
evidenced by the Note (the “Loan”), and in order to secure the payment of all
amounts due and payable thereunder up to Four Million Five Hundred Thousand
Dollars ($4,500,000.00), (the “Obligations”), the Mortgagor does hereby give,
grant, bargain, sell and confirm to the Mortgagee, with MORTGAGE COVENANTS, the
following property, rights and interests, TO HAVE AND TO HOLD unto the
Mortgagee, its successors and assigns forever:

3. Section 1.12(c) is deleted and the following is substituted therefor:

(c) “Permitted Transfers” shall mean the transfer of the Mortgaged Property, or
the Collateral, or any part thereof or interest therein, or of any interests in
the Mortgagor, (i) to any entity owned or controlled by the Mortgagor or under
common control with the Mortgagor, provided that if the whole or any part of the
Mortgaged Property or Collateral is so transferred, such transferee shall
execute a limited guaranty and mortgage and security agreement (or similar
document) acceptable to the Mortgagee, or (ii) to any other entity, provided the
Mortgagor provides (x) cash collateral for the Obligations or (y) other
substitute collateral for the Obligations approved by the Mortgagee (which
approval shall not be unreasonably withheld if the value of such substitute
collateral together with the other collateral for the Loan, is (1) sufficient to
satisfy an eighty percent (80%) loan-to-value ratio for the then outstanding
balance of the Loan and (2) satisfies the Mortgagee’s environmental and title
requirements) and the owner of such substitute collateral executes a limited
guaranty and a mortgage (in the case of real estate collateral) and security
agreement (or other applicable security document) acceptable to the Mortgagee
prior to any such transfer (together, the “Substitute Security Documents”),
provided that if such substitute collateral is real estate, if the mortgage and
security agreement is substantially the same as the Mortgage, except to such
extent that revisions are necessary to comply with the requirements of the laws
of the state in which such real estate is located, it will be acceptable to the
Mortgagee.

 

-2-



--------------------------------------------------------------------------------

4. Section 2.1 is deleted and the following is substituted therefor:

2.1. Events of Default. The occurrence of any one or more of the following shall
be deemed an “Event of Default” under this Mortgage:

(a) any failure by the Mortgagor to pay any principal due under the Note at
maturity or upon acceleration; or

(b) any failure by the Mortgagor or any of the Guarantors to pay any other sum
to be paid to the Mortgagee under this Mortgage or any other Loan Document and
such failure continues for five (5) days after written notice from the Mortgagee
to the Mortgagor that such amount was due in accordance with the terms of this
Mortgage or any other Loan Document; or

(c) any breach by the Mortgagor or any of the Guarantors, or failure of the
Mortgagor or any of the Guarantors to observe, any other covenant, term or
condition contained in this Mortgage or in any other Loan Document, or in any
certificate or side letter executed and delivered in connection with the Loan
Documents, and such breach or failure continues for thirty (30) days after
written notice thereof from the Mortgagee to the Mortgagor or if such breach or
failure cannot through the exercise of reasonable diligence be cured within said
30-day period, such additional period of time as may reasonably be required to
cure such matter, not to exceed one hundred eighty (180) days, provided that the
Mortgagor or Guarantor shall commence to cure such breach or failure with thirty
(30) days and use diligent efforts to complete such cure (except for any breach
or failure to observe any term or condition contained in Section 1.5, 1.7, 1.8
or 1.12 or any application of insurance proceeds by the Mortgagor in violation
of the provisions of Section 1.8, each of which shall constitute an Event of
Default without notice or any opportunity to cure); or

(d) the occurrence of any Event of Default, which phrase shall mean a default
after any applicable notice and beyond any applicable cure period, under that
certain $75,000,000 Credit Agreement among Kadant Inc. and JP Morgan Chase Bank,
N.A., as Administrative Agent, et al., dated as of February 13, 2008, and all
amendments, modifications, extensions, substitutions, or replacements thereof,
including, without limitation, new loan documents entered into in connection
with any re-financings of the loan described therein; or

(e) title to the Mortgaged Property or the Collateral is or becomes
unsatisfactory to the Mortgagee in its reasonable sole discretion by reason of
any lien, charge, encumbrance, title condition or exception not listed in
Exhibit B (including without limitation, any mechanic’s, materialman’s or
similar statutory or common law lien or notice thereof), and such matter causing
title to be or become unsatisfactory is not cured or removed (including by
bonding) within twenty (20) days after notice thereof from the Mortgagee to the
Mortgagor; or

 

-3-



--------------------------------------------------------------------------------

(f) any material representation or warranty made or deemed to be made by or on
behalf of the Mortgagor or any of the Guarantors in any Loan Document, or in any
report, certificate, financial statement, document or other instrument delivered
by or on behalf of such party pursuant to or in connection with any Loan
Document, shall prove to have been false or incorrect in any material respect
upon the date when made or deemed to be made or repeated; or

(g) any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Mortgagor, or any Guarantor, or any sale, transfer or other
disposition of all or substantially all of the assets of the Mortgagor, or any
Guarantor, other than as permitted under the terms of this Mortgage; or

(h) any suit or proceeding shall be filed against the Mortgagor or any
Guarantor, the Mortgaged Property or the Personal Property which, if adversely
determined, would have a materially adverse affect on the ability of the
Mortgagor or any Guarantor to perform their obligations under and by virtue of
the Loan Documents and such suit or proceeding is not dismissed within thirty
(30) days after notice thereof; or

(i) the Mortgagor or any of the Guarantors shall file a voluntary petition in
bankruptcy under Chapter 11 of the United States Bankruptcy Code, or an order
for relief shall be issued against any of the Mortgagor or the Guarantors in any
involuntary petition in bankruptcy under Chapter 11 of the United States
Bankruptcy Code and such order is not dismissed within ninety (90) days after
the issuance thereof, or the Mortgagor or any of the Guarantors shall file any
petition or answer seeking or acquiescing in any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state or other law or regulation relating
to bankruptcy, insolvency or other relief of debtors, or the Mortgagor or any of
the Guarantors shall seek or consent to or acquiesce in the appointment of any
custodian, trustee, receiver, conservator or liquidator of the Mortgagor or any
of the Guarantors, or of all or any substantial part of the property of the
Mortgagor or any of the Guarantors, or the Mortgagor or any of the Guarantors
shall make an assignment for the benefit of creditors, or the Mortgagor or any
of the Guarantors shall give notice to any governmental authority or body of
insolvency or pending insolvency or suspension of operation; or

(j) a court of competent jurisdiction shall enter any order, judgment or decree
approving a petition filed against the Mortgagor or any of the Guarantors
seeking any reorganization, arrangement, composition, readjustment, liquidation
or similar relief under any present or future federal,

 

-4-



--------------------------------------------------------------------------------

state or other law or regulation relating to bankruptcy, insolvency or other
relief for debtors, or appointing any custodian, trustee, receiver, conservator
or liquidator of all or any substantial part of its property; or

(k) any uninsured final judgment in excess of $250,000.00 shall be rendered
against the Mortgagor or any of the Guarantors and shall remain in force,
undischarged, unsatisfied and unstayed, for more than sixty (60) days, whether
or not consecutive, unless any of the Mortgagor or the Guarantors posts a bond
for any such amount in excess of $250,000.00; or

(l) any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior approval of the Mortgagee, or any action at law, suit in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of the Mortgagor or any of the Guarantors or
any of the stockholders of the Mortgagor or any of the Guarantors or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof.

5. The addresses for notices contained in Section 4.2 shall be deleted and the
following substituted therefor:

If to the Mortgagee:

RBS Citizens, National Association

28 State Street

Boston, Massachusetts 02109

Attn: William E. Lingard, Senior Vice President

Phone: (617) 994-7114

Fax: (617) 723-9371

with a copy to:

Thomas L. Guidi, Esq.

Hemenway & Barnes LLP

60 State Street

Boston, Massachusetts 02109

Phone: (617) 227-7940

Fax: (617) 227-0781

 

-5-



--------------------------------------------------------------------------------

If to the Mortgagor to:

Kadant Inc.

One Technology Park Drive

Westford, Massachusetts 01886

Attn: Daniel J. Walsh, Treasurer

Phone: (978) 776-2020

Fax: (978) 635-1593

and to:

Sandra L. Lambert

Vice President, General Counsel and Secretary

Kadant Inc.

One Technology Park Drive

Westford, Massachusetts 01886

Phone: (978) 776-2013

Fax: (978) 635-1593

6. All other terms and conditions of the Mortgage are hereby ratified and
confirmed.

[Remainder of page left intentionally blank.]

 

-6-



--------------------------------------------------------------------------------

[Amendment of Mortgage and Security Agreement]

Executed as a sealed instrument as of the date first above written.

 

 

KADANT INC. By:  

/s/ Daniel J. Walsh

  Daniel J. Walsh,   Treasurer

RBS CITIZENS, NATIONAL

ASSOCIATION

By:  

/s/ William E. Lingard

  William E. Lingard,   Senior Vice President

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF MIDDLESEX

Before me, the undersigned notary public, on this 30th day of December, 2009,
personally appeared Daniel J. Walsh, who is personally known to me or was
provided to me through a current document issued by a federal or state
government agency bearing a photographic image of the signatory’s face and
signature to be the person whose name is signed to the foregoing instrument and
acknowledged to me that he signed it as his free act and deed and the free act
and deed of Kadant Inc. as Treasurer of Kadant Inc., for its stated purpose.

 

/s/ Sandra L. Lambert

[notary seal]

 

-7-



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF SUFFOLK

Before me, the undersigned notary public, on this 30th day of December, 2009,
personally appeared William E. Lingard, who is personally known to me or was
provided to me through a current document issued by a federal or state
government agency bearing a photographic image of the signatory’s face and
signature to be the person whose name is signed to the foregoing instrument and
acknowledged to me that he signed it as his free act and deed and the free act
and deed of RBS Citizens, National Association as Senior Vice President of RBS
Citizens, National Association, for its stated purpose.

 

/s/ Christopher Rothwell

[notary seal]

 

-8-